Citation Nr: 0801544	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from April 1963 to April 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 2004 by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed hearing loss as a 
result of exposure to loud noise in service.  He states that 
he was an Honor Guard at funerals, and was present when 
rifles and cannons were fired.
 
The Board finds that additional development of information is 
required.  In the veteran's claim received in February 2004, 
the veteran reported that he had received medical treatment 
from VA facilities in Huntsville, Alabama and Birmingham, 
Alabama, from 1969-2003.  Significantly however, no attempt 
has been made to acquire those records from either VA 
facility.  Post service treatment records from within a few 
years after separation from service would unquestionably be 
relevant to the claims for service connection.  

VA will make as many requests as necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises the VA that 
the requested records do not exist or the custodian does not 
have them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Board has noted that a VA medical opinion 
dated in November 2004 concluded that the veteran's current 
hearing loss and tinnitus are not related to service.  If 
however additional records are obtained showing the presence 
of hearing loss and tinnitus within a few years of service, 
such evidence might alter the examiner's opinion.  Therefore, 
an addendum to the examination report should be requested in 
the event earlier treatment records are obtained.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make 
appropriate efforts to obtain 
the
veteran's treatment records 
from the VA medical facilities 
in Huntsville, Alabama and 
Birmingham, Alabama for the 
period of 1969-2003.  Efforts 
should continue unless it is 
determined that the records do 
not exist or that further 
efforts to obtain them would 
be futile.

2.  If additional records are 
obtained which reveal the
presence of either hearing 
loss or tinnitus at an earlier 
date than was previously 
documented, then the 
additional records along with 
the claims file should be 
referred to the VA examiner 
who prepared the audio exam 
report dated November 2004.  
That examiner should be 
requested to prepare an 
addendum in which he discusses 
whether the information from 
the treatment records alters 
his previous opinion provided 
regarding the likelihood that 
the veteran's tinnitus and 
hearing loss are related to 
excessive noise exposure while 
in the service.

3.  Thereafter, the RO should 
readjudicate the appellant's
claims.  If the benefits 
sought on appeal remain 
denied, the appellant should 
be provided a supplemental 
statement of the case (SSOC).  
The SSOC must contain notice 
of all relevant actions taken 
on the claims for benefits, to 
include a summary of the 
evidence and applicable law 
and regulations considered 
pertinent to the issues 
currently on appeal.  An 
appropriate period of time 
should be allowed for 
response.

The appellant has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



